DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 24 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 10-12, filed 24 February 2021, with respect to the rejection of Claims 1, 12,  and 17 under 35 USC 103, have been fully considered but they are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Pedersen does teach converting AC electrical power generated by the motor equipment to DC electrical power that is provided to the DC node as illustrated by (inverter 232, fig. 2; drawwork motor 216, fig. 2; and DC node 204, fig. 2. Pederson does teach in some cases, DC buss load 216 may be negative, such as in cases where DC buss load 216 includes an electric motor operating in a regenerative all cases.  So therefore, when the electric motor is not operating in a regenerative breaking mode, the DC buss load is not negative.
For further reference, Macdonald US 2017/0133852 also teaches converting AC electrical power (164, fig. 1) generated by the motor equipment (162, fig. 1) to DC electrical power that is provided to the DC node (160, fig. 1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams US 2013/0271083, in view of Pedersen US 2020/0220135.
Regarding Claims 1, 12, and 17, Williams teaches an apparatus comprising: 
a well construction system (refer to [0006] and [0008]) comprising: 
motor equipment comprising at least one of: a drawworks motor (96, fig. 3), a top drive motor (98, fig. 3), or a combination thereof, and an electrical power system comprising: 
a generator-set (62, 64, or 66, fig. 3) operable to generate AC electrical power that is output at a generator node (108, fig. 3) of the generator-set; 
a rectifier (104 or 106, fig. 3), wherein: an input node of the rectifier is coupled to 
at least one inverter (attached between 86 and 96, 98, fig. 3) electrically coupled between the DC node and the motor equipment, wherein the at least one inverter is operable to: invert DC electrical power received from the DC node to AC electrical power that is provided to the motor equipment; and 
a power recovery and regeneration system (68, fig. 3) electrically coupled to the DC node during a recovery state and during a regeneration state, wherein the power recovery and regeneration system comprises a first energy storage device (70, fig. 3) and a second energy storage device (72, fig. 3), wherein the first energy storage device is connected in parallel with the second energy storage device during a charge state, wherein the first energy storage device is connected in series with the second energy storage device during a discharge state (various configurations, refer to [0072]), and wherein at least one of the first and second energy storage devices does not comprise a capacitor bank (batteries, flywheels, refer to [0072]). Williams teaches at least one inverter (attached between 86 and 96, 98, fig. 3) electrically coupled between the DC node and the motor equipment, however is silent regarding converting AC electrical power generated by the motor equipment to DC electrical power that is provided to the DC node.
Pedersen teaches an inverter (inverter 232, fig. 2) which converts AC electrical power generated by the motor equipment (drawwork 216, fig. 2) to DC electrical power 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the inverter as taught by Pedersen with the apparatus of Williams in order to supply AC to operate the well construction system.
Regarding Claim 2, the combination of Williams and Pedersen teaches all of the limitations of Claim 1 above and further teaches wherein at least one of the first and second energy storage devices comprises a battery (70 and 72, fig. 3 of Williams).
Regarding Claim 3, the combination of Williams and Pedersen teaches all of the limitations of Claim 1 above and further teaches wherein at least one of the first and second energy storage devices comprises a flywheel (refer to [0086] of Williams).
Regarding Claim 4, the combination of Williams and Pedersen teaches all of the limitations of Claim 1 above and further teaches wherein the motor equipment comprises the drawworks motor and the top drive motor; the at least one inverter comprises a drawworks inverter and a top drive inverter; the drawworks inverter is coupled between the DC node and the drawworks motor; and the top drive inverter is coupled between the DC node and the top drive motor (96 and 98, fig. 3 of Williams).
Regarding Claim 5, the combination of Williams and Pedersen teaches all of the limitations of Claim 1 above and further teaches wherein the generator node is coupled to an AC node; the well construction system further comprises a drilling fluid pump and a small load; an electrical system of the drilling fluid pump is coupled to the AC node; and an electrical system of the small load is coupled to the AC node (100, 103, fig. 3 of Williams).
Regarding Claim 7, the combination of Williams and Pedersen teaches all of the limitations of Claim 1 above and further teaches wherein at least one of the first and second energy storage devices is a flywheel operatively connected with the motor equipment, and wherein the at least one inverter is operable to increase frequency of the AC electrical power that is provided to the motor equipment to increase the rotational speed of the flywheel and thus increase amount of energy stored by the flywheel (refer to [0073] of Williams).
Regarding Claim 9, the combination of Williams and Pedersen teaches all of the limitations of Claim 1 above and further teaches wherein: the generator-set comprises: a prime mover having a drive shaft; and a synchronous electrical machine having a rotor mechanically coupled to the drive shaft; and the power recovery and regeneration system is operable to configure, during a starting state of the generator-set, the synchronous electrical machine electrically coupled to the power recovery and regeneration system and electrically de-coupled from the input node of the rectifier (62, 68, fig. 3 and refer to [0075] of Williams).
Regarding Claim 11, the combination of Williams and Pedersen teaches all of the limitations of Claim 1 above and further teaches wherein the generator-set is a first generator-set; the generator node is a first generator node; the electrical power system comprises: a second generator-set operable to generate AC electrical power that is output at a second generator node of the second generator-set; and a second rectifier; an input node of the second rectifier is coupled to the second generator node during a generation state of the second generator-set; the second rectifier is operable to convert AC electrical power received at the input node of the second rectifier to DC electrical 
Regarding Claim 13, the combination of Williams and Pedersen teaches all of the limitations of Claim 12 above and further teaches wherein the AC node is a first AC node, and wherein operating the well construction system further comprises: generating, by a first generator-set, AC electrical power at a first frequency that is made available at the first AC node during at least a portion of operating the well construction system; generating, by a second generator-set, AC electrical power at a second frequency that is made available at a second AC node during at least a portion of generating, by the first generator-set, AC electrical power at the first frequency, wherein the second frequency is different from the first frequency; and converting AC electrical power available on the second AC node to DC electrical power available on the DC node (66, 108, 110, fig. 3 and refer to [0073] of Williams).
Regarding Claim 14, the combination of Williams and Pedersen teaches all of the limitations of Claim 12 above and further teaches wherein the at least one energy storage device comprises a flywheel; and storing energy by the power recovery and regeneration system comprises inverting DC electrical power available on the DC node into AC electrical power that is made available to the flywheel (refer to [0072] and [0086] of Williams).
Regarding Claim 15, the combination of Williams and Pedersen teaches all of the limitations of Claim 12 above and further teaches wherein the at least one energy storage device comprises a flywheel; and regenerating the stored energy from the 
Regarding Claim 16, the combination of Williams and Pedersen teaches all of the limitations of Claim 12 above and further teaches wherein the DC node is a first DC node; the at least one energy storage device comprises a flywheel; and regenerating the stored energy from the power recovery and regeneration system comprises: converting AC electrical power from the flywheel to DC electrical power made available on a second DC node; and inverting DC electrical power available on the second DC node to AC electrical power that is made available on the AC node  (refer to [0072] and [0086] of Williams).
Regarding Claim 18, the combination of Williams and Pedersen teaches all of the limitations of Claim 17 above and further teaches wherein the at least one energy storage device comprises a flywheel; the power recovery and regeneration system comprises a rectifier and an inverter; and electrically coupling the power recovery and regeneration system to the synchronous electrical machine comprises: electrically coupling the flywheel to an input node of the rectifier; electrically coupling an output node of the rectifier to an input node of the inverter; and electrically coupling an output node of the inverter to the synchronous electrical machine  (fig. 3 and refer to [0072] and [0086] of Williams).
Regarding Claim 19, the combination of Williams and Pedersen teaches all of the limitations of Claim 17 above and further teaches wherein the generator-set is a first generator-set; operating the well construction system comprises generating electrical 
Regarding Claim 20, the combination of Williams and Pedersen teaches all of the limitations of Claim 17 above and further teaches wherein operating the well construction system comprises, after starting the prime mover, electrically coupling the synchronous electrical machine to the electrical system (62, 64, or 66, fig. 3 and refer to [0013], and [0023] of Williams).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Williams US 2013/0271083, in view of Pedersen US 2020/0220135, and in further view of Foo et al. US 2018/0123384.
Regarding Claim 6, the combination of Williams and Pedersen teaches all of the limitations of Claim 1 above including wherein the generator node is coupled to an AC node; and the electrical power system further comprises an alternative electrical power generation system coupled to the AC node, however is silent wherein the alternative electrical power generation system comprises at least one of a heat-to-electrical current converter, a solar panel, and/or a wind turbine.
Foo teaches wherein the generator node is coupled to an AC node; and the electrical power system further comprises an alternative electrical power generation system coupled to the AC node, wherein the alternative electrical power generation 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the solar source as taught by Foo with the apparatus of the combination of Williams and Pedersen in order to supply an additional power source to the well construction system.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 8, the prior arts of record do not teach or fairly suggest wherein a well construction system comprises a DC node that is a first DC node, a rectifier is a first rectifier, and at least one inverter is at least one first inverter; a power recovery and regeneration system comprises: a second DC node; a second rectifier having an output node coupled to the second DC node; and a second inverter having an input node coupled to the second DC node, wherein one of the first and second energy storage devices comprises a flywheel; the power recovery and regeneration system is operable to configure, during the recovery state: the second DC node electrically coupled to the first DC node; and an output node of the second inverter electrically 
Regarding Claim 10, the prior arts of record do not teach or fairly suggest wherein a well construction system comprises a DC node that is a first DC node; an at least one inverter is at least one first inverter; a rectifier is a first rectifier; a power recovery and regeneration system comprises: a second DC node; a second inverter having an input node coupled to the second DC node; a third DC node; a second rectifier having an output node coupled to the third DC node; and a transformer, wherein at least one of the first and second energy storage devices is a flywheel; the power recovery and regeneration system is operable to configure, during the recovery state: the second DC node electrically coupled to the first DC node; an output node of the second inverter electrically coupled to a primary winding of the transformer, wherein the second inverter is operable to invert DC electrical power available on the second DC node to AC electrical power that is provided to the primary winding of the transformer; and a secondary winding of the transformer electrically coupled to the flywheel; the power recovery and regeneration system is operable to configure, during the regeneration state: the second DC node electrically coupled to the first DC node; the third DC node electrically coupled to the second DC node; and an input node of the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
10 August 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836